Taylor, J.
Appeal from a decision of the Unemployment Insurance Appeal Board subjecting an employer to the provisions of the Unemployment Insurance Law and assessing contributions for wages found to have been paid by her for the audit period between January 1, 1960 and September 30, 1962. Whether several persons engaged by appellant to perform janitorial services in self-service laundromats which she operated in two upstate villages were employees or independent contractors within the meaning of the Unemployment Insurance Law is the sole question presented. The work was done under unilateral written contracts in which the cleaners denominated themselves as independent contractors. The power of the board to look behind these agreements to determine the actual relationship between the parties is clear. (Matter of Petelinz [Catherwood], 9 A D 2d 828; Matter of Morton, 284 N. Y. 167, 175; Matter of Basin St. [Lubin], 6 N Y 2d 276, 278.) It appears that the individuals whose status is in question were regularly employed elsewhere and performed their duties at hours suiting their convenience for which they were paid at the wage rate of about $1.25 per hour. Although the contract required them to furnish their own cleansing equipment and supplies, they frequently used those of the owner. At times she was present when the work was performed. By their contracts the workmen agreed “to perform the necessary janitorial services and to maintain the appearance [of the premises] as required by the owner”. Only a question of fact was presented and the evidence, including the legitimate inferences to be drawn therefrom, was sufficient to support the board’s finding that the cleaners were employees and not independent contractors. (Matter of James E. Glavin, Inc. [Catherwood], 11 A D 2d 602; Matter of Petelinz [Catherwood], supra.) Decision affirmed, without costs.
Herlihy, J. P., Reynolds, Aulisi and Hamm, JJ., concur.